                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             CR17-229(A) CAS

 Defendant           Felix Cisneros, Jr.                                     Social Security No. 9          9   0     1
 akas:   CISNEROS, Felix                                                     (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                     MONTH      DAY     YEAR
              In the presence of the attorney for the government, the defendant appeared in person on this date.          11     05      2018

  COUNSEL                                                               Mark Werksman, Rtnd.
                                                                             (Name of Counsel)

    PLEA                GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO    X              NOT
                                                                                                                CONTENDERE               GUILTY
  FINDING            There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                     Conspiracy to Aid and Assist Alien Convicted of Aggravated Felony to Enter the United
                     States in violation of 18 U.S.C. § 371 as charged in Count One of the First Superseding
                     Indictment;
                     Public Official Prosecuting Claim Affecting the United States in violation of 18 U.S.C. §§
                     205(a)(2), 216(a)(2) as charged in Count Two of the First Superseding Indictment;
                     Falsification of Records in violation of 18 U.S.C. § 1519 as charged in Count Three of the
                     First Superseding Indictment; and
                     Making False Statement in violation of 18 U.S.C. § 1001 as charged in Count Four of the
                     First Superseding Indictment.
JUDGMENT             The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/            contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM               Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to Count(s)
  ORDER              1, 2, 3, and 4 of the First Superseding Indictment to the custody of the Bureau of Prisons to be imprisoned for a term of:
                     TWELVE MONTHS and ONE DAY. This term consists of 12 months and one day on each of Counts 1, 2, 3, and
                     4 of the First Superseding Indictment, to be served concurrently.


       Upon release from imprisonment, the defendant shall be placed on supervised release for a term
of 1 year. This term consists of 1 year on each of Counts 1, 2, 3, and 4 of the First Superseding
Indictment, all such terms to run concurrently under the following terms and conditions:

         1.          The defendant shall comply with the rules and regulations of the United States Probation
                     Office and General Order 05-02, with the exception of Standard Conditions 5, 6, and 14
                     of that order.

         2.          As directed by the probation officer, the defendant shall notify specific persons and
                     organizations of specific risks and shall permit the probation officer to confirm the
                     defendant’s compliance with such requirement and to make such notifications.


CR-104 (wpd 10/15)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 1 of 5
 USA vs.      Felix Cisneros, Jr.                              Docket No.:   CR17-229(A) CAS

         3.          During the period of community supervision, the defendant shall pay the special
                     assessment in accordance with this judgment's orders pertaining to such payment.

         4.          The defendant shall cooperate in the collection of a DNA sample from the defendant.

       The drug testing condition mandated by statute is suspended based on the Court's determination
that the defendant poses a low risk of future substance abuse.

      It is further ordered that the defendant surrender himself to the institution designated by the
Bureau of Prisons at or before 12 noon, on January 23, 2019. In the absence of such designation, the
defendant shall report on or before the same date and time, to the United States Marshal located at the
Roybal Federal Building, 255 East Temple Street, Los Angeles, California 90012.

       It is ordered that the defendant shall pay to the United States a special assessment of $400,
which is due immediately. Any unpaid balance shall be due during the period of imprisonment, at the
rate of not less than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial
Responsibility Program.

      All fines are waived as it is found that such sanction would place an undue burden on the
defendant's dependents.

         Defendant is informed of his right to appeal.

         Bond is exonerated upon surrender.

         The Court grants the Government’s request to dismiss the remaining counts of the Indictment.

///

///

///




CR-104 (wpd 10/15)                       JUDGMENT & PROBATION/COMMITMENT ORDER                          Page 2 of 5
 USA vs.      Felix Cisneros, Jr.                                                         Docket No.:      CR17-229(A) CAS

      The Court hereby recommends that defendant be designated to a minimum security facility in
Southern California.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            November 9, 2018
            Date                                                             Christina A. Snyder, U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                             Clerk, U.S. District Court



            November 9, 2018                                          By     Stephen Montes Kerr
            Filed Date                                                       Deputy Clerk




 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).
                           STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE
                            While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant shall not commit another Federal, state or local crime;        10.   the defendant shall not associate with any persons engaged in criminal
 2.    the defendant shall not leave the judicial district without the written            activity, and shall not associate with any person convicted of a felony
       permission of the court or probation officer;                                      unless granted permission to do so by the probation officer;
 3.    the defendant shall report to the probation officer as directed by the       11.   the defendant shall permit a probation officer to visit him or her at any
       court or probation officer and shall submit a truthful and complete                time at home or elsewhere and shall permit confiscation of any
       written report within the first five days of each month;                           contraband observed in plain view by the probation officer;
 4.    the defendant shall answer truthfully all inquiries by the probation         12.   the defendant shall notify the probation officer within 72 hours of being
       officer and follow the instructions of the probation officer;                      arrested or questioned by a law enforcement officer;
 5.    the defendant shall support his or her dependents * and meet other           13.   the defendant shall not enter into any agreement to act as an informer or
       family responsibilities;                                                           a special agent of a law enforcement agency without the permission of
 6.    the defendant shall work *regularly at a lawful occupation unless                  the court;
       excused by the probation officer for schooling, training, or other           14.   as directed by the probation officer, the defendant shall notify *third
       acceptable reasons;                                                                parties specific persons of *risks that may be occasioned by the
 7.    the defendant shall notify the probation officer at least 10 days prior to         defendant’s criminal record *or personal history or characteristics,
       any change in residence or employment;                                             and shall permit the probation officer to make such notifications and to
 8.    the defendant shall refrain from excessive use of alcohol and shall not            conform the defendant’s compliance with such notification requirement;
       purchase, possess, use, distribute, or administer any narcotic or other      15.   the defendant shall, upon release from any period of custody, report to
       controlled substance, or any paraphernalia related to such substances,             the probation officer within 72 hours;
       except as prescribed by a physician;                                         16.   and, for felony cases only: not possess a firearm, destructive device, or
 9.    the defendant shall not frequent places where controlled substances are            any other dangerous weapon.
       illegally sold, used, distributed or administered;




CR-104 (wpd 10/15)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                               Page 3 of 5
 USA vs.     Felix Cisneros, Jr.                                                 Docket No.:      CR17-229(A) CAS


             The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).

                 STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1). Payments may be subject
 to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution, however, are not
 applicable for offenses completed prior to April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

          The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

         The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. §3664(k). The
 Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18 U.S.C.
 §3563(a)(7).

           Payments shall be applied in the following order:
                  1. Special assessments pursuant to 18 U.S.C. §3013;
                  2. Restitution, in this sequence (pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                     States is paid):
                            Non-federal victims (individual and corporate),
                            Providers of compensation to non-federal victims,
                            The United States as victim;
                  3. Fine;
                  4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                  5. Other penalties and costs.

                               SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

          As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

           The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all other bank accounts, including any
 business accounts, shall be disclosed to the Probation Officer upon request.

         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                               These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/15)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 4 of 5
                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date




                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 10/15)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 5
